Citation Nr: 1601981	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet, to include as secondary to service-connected degenerative arthritis of the bilateral knees. 

2.  Entitlement to service connection for bilateral calcaneal spurs of the feet, to include as secondary to service-connected degenerative arthritis of the bilateral knees. 

3.  Entitlement to service connection for bunion of the right foot, to include as secondary to service-connected degenerative arthritis of the bilateral knees. 

4.  Entitlement to service connection for bunion of the left foot, to include as secondary to service-connected degenerative arthritis of the bilateral knees. 

5. Entitlement to service connection for hammertoes of the right foot, to include as secondary to service-connected degenerative arthritis of the bilateral knees. 

6. Entitlement to service connection for hammertoes of the left foot, to include as secondary to service-connected degenerative arthritis of the bilateral knees. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In accordance with his request, the Veteran was scheduled for a Board hearing to be conducted at VA's Central Office in Washington, D.C., before the undersigned Veterans Law Judge in January 2016.  However, on the date of his hearing, he withdrew his appeal, thus effectively canceling his Board hearing.  38 C.F.R. 
§ 20.702(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

On January 11, 2016, after certification of the appeal to the Board but prior to the promulgation of a decision, the Board received a written communication from the Veteran in which he withdrew this appeal.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  

On January 11, 2016, after certification of the appeal to the Board but prior to the promulgation of a decision, the Board received a written communication from the Veteran in which he withdrew his appeal as to the issues listed on the title page of this decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


